Citation Nr: 0716004	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post quadruple bypass graft.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to January 
1978, from August 1978 to July 1980, and from March 1981 to 
July 1984.  The veteran served in the Army Reserves from July 
1984 to April 1991.  

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Augusta, Maine.  The veteran's claims file comes from the VA 
Regional Office in Detroit, Michigan (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In June 2005, the Board remanded the claim on appeal for 
further development.  The Remand directed that the RO must 
obtain copies of the VA medical records and private medical 
records not currently of record from July 1984 to August 1992 
and associate them with the claims file.  A February 2006 
Supplemental Statement of the Case stated that the veteran 
did not identify the location of the July 1984 through August 
1992 records.  However, in a July 2003 statement, the veteran 
reported that he did not have a private physician and all of 
his medical care had been conducted at the Saginaw VA Medical 
Center (VAMC) and the Ann Arbor VAMC.  There is no evidence 
of record that the RO ever attempted to obtain medical 
records from the Saginaw VAMC and the Ann Arbor VAMC for the 
period from July 1984 to August 1992, in accordance with the 
June 2005 Board Remand.  See 38 C.F.R. § 19.31 (2006).  The 
United States Court of Appeals for Veterans Claims has held 
that RO compliance with a remand is not discretionary, and 
that if the RO fails to comply with the terms of a remand, 
another remand for corrective action is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).  



Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must obtain copies of all VA and 
private medical records not currently 
of record for the period from July 1984 
to August 1992, to specifically include 
medical records from the Saginaw VAMC 
and the Ann Arbor VAMC.  All attempts 
to secure this evidence must be 
documented in the claims file.  If, 
after making reasonable efforts these 
records cannot be obtained, the veteran 
must be notified and (a) the specific 
records that cannot be obtained must be 
identified; (b) the efforts that were 
made to obtain those records must be 
explained; and (c) any further action 
to be taken by VA with respect to the 
claim must be noted.  The veteran and 
his representative must then be given 
an opportunity to respond.

3.	If, as the result of the above action, 
any new and relevant medical evidence 
is associated with the claims file, the 
RO must request that the physician who 
conducted the December 2005 VA heart 
examination provide an addendum to his 
opinion as to whether the veteran's 
heart disorder is related to military 
service.  The physician must review the 
veteran's claims file and all newly 
associated evidence in conjunction with 
this opinion.  If the physician who 
conducted the December 2005 VA heart 
examination is not available, 


4.	the veteran must be afforded a new VA 
examination to ascertain the etiology 
of any heart disorder found.  The 
claims file and a copy of this remand 
must be provided to and reviewed by the 
examiner.  All tests or studies 
necessary to make these determinations 
must be ordered.  Thereafter, based 
upon review of the service and 
post-service medical records, the 
examiner must provide an opinion as to 
whether any current heart disorder 
found is related to the veteran's 
military service.  A complete rationale 
for all opinions must be provided.  The 
report must be typed.

5.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

6.	After completing the above actions, the 
RO must readjudicate the veteran's 
claim, taking into consideration any 
and all evidence that has been added 


7.	to the record since its last 
adjudicative action.  If the benefit on 
appeal remains denied, the veteran and 
his representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




